Case: 19-60941     Document: 00515555842         Page: 1     Date Filed: 09/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 8, 2020
                                  No. 19-60941                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Riley, also known as P. J.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:08-CR-92-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          John Riley, federal prisoner # 15081-043, was convicted of possession
   with intent to distribute more than five grams of a mixture or substance
   containing a detectable amount of cocaine base in violation of 21 U.S.C.
   § 841(a)(1).   He was initially sentenced to a 324-month term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60941      Document: 00515555842           Page: 2    Date Filed: 09/08/2020




                                     No. 19-60941


   imprisonment, but his sentence was twice reduced, and he is currently
   serving a 210-month term of imprisonment. He moved for resentencing
   under the First Step Act of 2018, § 404, Pub. L. No. 115-391, 132 Stat. 5194,
   5222 (2018). The district court denied the motion. We remand for the
   limited purpose of allowing the district court to explain why it did so, and we
   retain jurisdiction as is customary for limited remands. See, e.g., United States
   v. Gomez, 905 F.3d 347, 354-56 (5th Cir. 2018).
          Without a hearing, the district court denied the motion in an order
   without giving any reasons. Though district courts need not always explain
   why they have denied a motion, meaningful review is possible here only with
   a statement of reasons for the denial. See Peteet v. Dow Chem. Co., 868 F.2d
1428, 1436 (5th Cir. 1989). Absent such a statement, we can only guess why
   the motion was denied. We thus REMAND for the limited purpose of
   allowing the district court to explain its reasons for the denial.




                                           2